EXHIBIT 10.1

EMPLOYEE NON-QUALIFIED

STOCK OPTION AGREEMENT




THIS EMPLOYEE NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) entered
into as of this ___ day of _______________, ______ between GelTech Solutions,
Inc. (the “Company”) and ________________ (the “Employee”), an employee of the
Company.

WHEREAS, by action taken by the board of directors (the “Board”) of the Company,
it has adopted the 2007 Equity Incentive Plan (the “Plan”); and

WHEREAS, by action taken by the Board, it has been determined that in order to
enhance the ability of the Company to attract and retain qualified employees it
will grant the Employee the right to purchase stock in the Company pursuant to
non-qualified options.

NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:

1.

Grant of Non-Qualified Options.  The Company irrevocably grants to the Employee,
as a matter of separate agreement and not in lieu of salary or other
compensation for services, the right and option to purchase all or any part of
an aggregate of _____ shares of authorized but unissued or treasury common stock
of the Company (the “Options”) on the terms and conditions herein set forth.
 The common stock shall be unregistered unless the Company voluntarily files a
registration statement covering such shares with the Securities and Exchange
Commission.  The Options previously granted to the Employee are cancelled.

2.

Price.  The exercise price of the shares of common stock subject to the Options
shall be $____ per share.  

3.

Vesting -When Exercisable.  

(a)

The Options shall vest over three years in six equal increments on June 30 and
December 31 of each year, commencing on June 30, 20__, as long as the Employee
remains employed on each applicable vesting date.  In lieu of fractional
vesting, the number of Options shall be rounded up each time until fractional
Options are eliminated.

(b)

Subject to Sections 3(c) and 4 of this Agreement, Options may be exercised prior
to vesting and remain exercisable for five years from the date of grant or until
6:00 p.m. New York time on ___________, ___, 20__.

(c)

However, notwithstanding any other provision of this Agreement, all Options,
whether vested or unvested shall be immediately forfeited in the event of:





--------------------------------------------------------------------------------

(1)

Termination for any reason including without cause and including, but not
limited to, fraud, theft, employee dishonesty and violation of Company policy;

(2)

Purchasing or selling securities of the Company without written authorization in
accordance with the Company’s inside information guidelines then in effect;

(3)

Breaching any duty of confidentiality including that required by the Company’s
inside information guidelines then in effect;

(4)

Competing with the Company;

(5)

Being unavailable for consultation after leaving the Company’s employ if such
availability is a condition of any agreement between the Company and the
Employee;

(6)

Recruitment of Company personnel after termination of employment, whether such
termination is voluntary or for cause;

(7)

Failure to assign any invention or technology to the Company if such assignment
is a condition of employment or any other agreements between the Company and the
Employee; or

(8)

A finding by the Company’s Board that the Employee has acted against the
interests of the Company.

4.

Termination of Relationship.

(a)

If for any reason, except death or disability as provided below, the Employee
ceases to act as an employee of the Company, all rights granted hereunder shall
terminate effective three months from the date the Employee ceases to act as an
employee, except as otherwise provided for herein.

(b)

If the Employee shall die while an employee of the Company, his estate or any
Transferee, as defined herein, shall have the right within one year from the
date of the Employee’s death to exercise the Employee’s vested Options subject
to Section 3(c). For the purpose of this Agreement, “Transferee” shall mean a
person to whom such shares are transferred by will or by the laws of descent and
distribution.

(c)

No transfer of the Options by the Employee by will or by the laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and a copy of the letters
testamentary or such other evidence as the Board may deem necessary to establish
the authority of the state and the acceptance by the Transferee or Transferees
of the terms and conditions of the Options.





2




--------------------------------------------------------------------------------

(d)

If the Employee becomes disabled while employed by the Company within the
meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, the
three-month period referred to in Section 4(a) of this Agreement shall be
extended to one year.

5.

Profits on the Sale of Certain Shares; Redemption.  If any of the events
specified in Section 3(c) of this Agreement occur within one year from the last
date of employment (the “Termination Date”) (or such longer period required by
any written employment agreement), all profits earned from the sale of the
Company’s securities, including the sale of shares of common stock underlying
Options, during the two-year period commencing one year prior to the Termination
Date shall be forfeited and forthwith paid by the Employee to the Company.
 Further, in such event, the Company may at its option redeem shares of common
stock acquired upon exercise of Options by payment of the exercise price to
Employee.  The Company’s rights under this Section 5 do not lapse one year from
the Termination Date but are a contract right subject to any appropriate
statutory limitation period.

6.

Method of Exercise.  The Options shall be exercisable by a written notice which
shall:

(a)  

state the election to exercise the Options, the number of shares to be
exercised, the person in whose name the stock certificate or certificates for
such shares of common stock is to be registered, his address and social security
number (or if more than one, the names, addresses and social security numbers of
such persons);

(b)  

contain such representations and agreements as to the holder’s investment intent
with respect to such shares of common stock as set forth in Section 10 hereof;

(c)  

be signed by the person or persons entitled to exercise the Options and, if the
Options are being exercised by any person or persons other than the Employee, be
accompanied by proof, satisfactory to counsel for the Company, of the right of
such person or persons to exercise the Options; and

(d)

be accompanied by full payment of the purchase or exercise price in United
States dollars in cash or by check.  

The certificate or certificates for shares of common stock as to which the
Options shall be exercised shall be registered in the name of the person or
persons exercising the Options.

7.

Sale of Shares Acquired Upon Exercise of Options.  Any shares of the Company’s
common stock acquired pursuant to Options granted hereunder as set forth herein,
cannot be sold by the Employee until at least six months elapse from the date of
grant of the Options except in case of death or disability.  Nothing in this
Section 7 shall be deemed to reduce the holding period set forth under the
applicable securities laws.





3




--------------------------------------------------------------------------------

8.

Anti-Dilution Provisions.  The Options granted hereunder shall have the
anti-dilution rights set forth in the Plan.

9.  

Necessity to Become Holder of Record.  Neither the Employee nor his/her estate
shall have any rights as a stockholder with respect to any shares covered by the
Options until such person shall have become the holder of record of such shares.
 No adjustment shall be made for cash dividends or cash distributions, ordinary
or extraordinary, in respect of such shares for which the record date is prior
to the date on which he/she shall become the holder of record thereof.

10.  

Reservation of Right to Terminate Relationship.  Nothing contained in this
Agreement shall restrict the right of the Company to terminate the relationship
of the Employee at any time, with or without cause. The termination of the
relationship of the Employee by the Company, regardless of the reason therefor,
shall have the results provided for in Sections 3 and 5 of this Agreement.  

11.  

Conditions to Exercise of Options.  In order to enable the Company to comply
with the Securities Act of 1933 (the “Securities Act”) and relevant state law,
the Company may require the Employee, the Employee’s estate, or any transferee
as a condition of the exercising of the Options granted hereunder, to give
written assurance satisfactory to the Company that the shares subject to the
Options are being acquired for his/her own account, for investment only, with no
view to the distribution of same, and that any subsequent resale of any such
shares either shall be made pursuant to a registration statement under the
Securities Act and applicable state law which has become effective and is
current with regard to the shares being sold, or shall be pursuant to an
exemption from registration under the Securities Act and applicable state law.

The Options are subject to the requirement that, if at any time the Board shall
determine, in its discretion, that the listing, registration, or qualification
of the shares of common stock subject to the Options upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with the issue or purchase of shares under the Options, the Options may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected.  

12.  

Duties of Company.  The Company will at all times during the term of Options:

(a)  

Reserve and keep available for issue such number of shares of its authorized and
unissued common stock as will be sufficient to satisfy the requirements of this
Agreement;

(b)  

Pay all original issue taxes with respect to the issue of shares pursuant hereto
and all other fees and expenses necessarily incurred by the Company in
connection therewith;

(c)  

Use its best efforts to comply with all laws and regulations which, in the
opinion of counsel for the Company, shall be applicable thereto.





4




--------------------------------------------------------------------------------

13.

Parties Bound by Plan.  The Plan and each determination, interpretation or other
action made or taken pursuant to the provisions of the Plan shall be final and
shall be binding and conclusive for all purposes on the Company and the Employee
and his/her respective successors in interest.

14.

Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.

15.

Arbitration.  Any controversy, dispute or claim arising out of or relating to
this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in Palm Beach County, Florida (unless the parties agree in
writing to a different location), before a single arbitrator in accordance with
the rules of the American Arbitration Association then in effect. The decision
and award made by the arbitrator shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.

16.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.

17.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
receipted delivery, or by facsimile delivery as follows:




The Employee:

                                      

 

 

 

 

 

GelTech Solutions, Inc.

 

 

 

1460 Park Lane South, Suite 1

 

 

 

Jupiter, FL 33458

 

 

 

Facsimile: (561) 427-6182

 

 

 

 

The Company:

 

 

 

 

 

 

GelTech Solutions, Inc.

 

 

 

1460 Park Lane South, Suite 1

 

 

 

Jupiter, FL 33458

 

 

 

Facsimile: (561) 427-6182

 

 

 

 

with a copy to:

 

 

Michael D. Harris, Esq.

 

 

 

Harris Cramer LLP

 

 

 

1555 Palm Beach Lakes Blvd., Suite 310

 

 

 

West Palm Beach, FL 33401

 

 

 

Facsimile:  (561) 659-0701








5




--------------------------------------------------------------------------------

or to such other address as either of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the delivery in person or by
mailing.

18.

Attorney’s Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorney’s fee, costs and expenses.

19.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the laws of the state where the Company is
incorporated as of the date of construction or interpretation.  

20.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof. Neither this Agreement nor any
provision hereof may be changed, waived, discharged or terminated orally, except
by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.

21.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.

22.

Section or Paragraph Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.

IN WITNESS WHEREOF the parties hereto have set their hand and seals the day and
year first above written.




WITNESSES:

 

GelTech Solutions, Inc.

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

 








6


